      Case 2:20-cv-01461-SSV-DMD Document 25 Filed 11/05/20 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    RESIDENTS OF GORDON PLAZA,                                CIVIL ACTION
    INC.

    VERSUS                                                       NO. 20-1461

    LATOYA CANTRELL, ET AL.                                 SECTION “R” (3)



                          ORDER AND REASONS


       Defendants Latoya Cantrell and the City of New Orleans (collectively

“the City”) move to dismiss this matter. 1 Plaintiff, Residents of Gordon Plaza,

Inc. (“Residents”) opposes the motion.2 For the following reasons, the Court

grants the motion.



I.     BACKGROUND

       This case is a dispute over environmental conditions at Gordon Plaza.

Plaintiff alleges that Gordon Plaza sits atop the former Agriculture Street

Landfill (“ASL”).3 According to the complaint, ASL was a City-operated

dump from 1909-57 and from 1965-66. 4 During those years, plaintiff alleges,


1      See R. Doc. 13.
2      See R. Doc. 16.
3      See R. Doc. 1 at 6 ¶ 28.
4      See id. at 5 ¶ 24.
    Case 2:20-cv-01461-SSV-DMD Document 25 Filed 11/05/20 Page 2 of 12




the City disposed of hazardous chemicals and solid waste at ASL.5 And after

the City ceased using ASL for waste-disposal purposes, plaintiff contends

that the City developed approximately 47 acres of ASL for residential use in

the 1970s and 1980s.6 Plaintiff asserts that those residential developments

include Gordon Plaza. 7

      Plaintiff alleges that in 1994, the Environmental Protection Agency

(“EPA”) placed the former ASL site on its “National Priorities List,” noting

concern about arsenic, lead, and polynuclear aromatic hydrocarbons levels. 8

Following ASL’s placement on the National Priorities List, plaintiff alleges

that from 1994 to 2001, the EPA fenced off a portion of ASL, 9 removed two

feet of soil, and placed a permeable “geotextile mat” 10 over some

contaminated areas, and covered those areas with approximately one foot of

soil. 11 But, the Residents contend, the EPA did not replace soil or install a

geotextile mat on at least nine residential properties at Gordon Plaza.12




5     See id. at 6 ¶ 26.
6     See id. at 6 ¶ 28.
7     See id.
8     See id. at ¶ 35.
9     See id. at ¶ 36.
10    According to the Fourth Five-Year Report, “[t]he purpose of the
geotextile fabric . . . [is] to create a physical barrier between clean cover soils
and the underlying contaminated soil.” R. Doc. 13-3 at 18.
11    See R. Doc. 1 at ¶ 36.
12    See id. at ¶ 37.
                                           2
     Case 2:20-cv-01461-SSV-DMD Document 25 Filed 11/05/20 Page 3 of 12




Plaintiff contends that after the EPA completed its work in 2002, it published

a “Final Closeout Report” in which the EPA announced that it would take no

further action at ASL.13

      Plaintiff alleges that in 2005, Hurricane Katrina devastated ASL. 14

After the storm, the U.S. Agency for Toxic Substances and Disease Registry

(“ATSDR”)—a federal public health agency of the U.S. Department of Health

and Human Services—allegedly concluded that chemical concentrations at

ASL posed a public health hazard. 15 Plaintiff also contends that flooding and

time have eroded the soil the EPA installed between 1994 and 2001.16

      In 2008, the City entered into a consent decree with the EPA. 17 The

consent decree requires the City to take actions to “protect the remedy” 18 at

ASL, and “thereby, the public health or welfare or the environment.” 19 The

consent decree requires the City to “maintain the [soil] cap” at Gordon Plaza




13    See id. at 8 ¶ 43.
14    See id. at 8 ¶ 45.
15    See id. at 8 ¶ 46.
16    See id.
17    See R. Doc. 13-2.
18    See id. at 9 ¶ 4. The consent decree defines “remedy” as “the excavation
of 24 inches of soil, placement of a permeable geotextile mat/marker on the
subgrade, backfilling the excavated area with clean fill, covering the clean fill
with grass sod, landscaping and yard restoration, driveway and sidewalk
replacement, and final detailing.” Id. at 8.
19    See id. at 9 ¶ 5.
                                       3
      Case 2:20-cv-01461-SSV-DMD Document 25 Filed 11/05/20 Page 4 of 12




and to “provide for appropriate restrictions on use and excavation of the

property.”20

       Plaintiff asserts that ASL remains contaminated with harmful

chemicals and that those chemicals cause cancer and other harmful health

conditions.21 On May 15, 2020, the Residents filed a complaint under the

citizen suit provision of the Resource Conservation and Recovery Act

(“RCRA”), 42 U.S.C. § 6972(a)(1)(B). 22 The City filed a motion to dismiss in

response. 23 The City argues that there is no subject-matter jurisdiction

under Federal Rule of Civil Procedure 12(b)(1).24 In the alternative, the City

argues that the Residents fail to state a claim under Federal Rule of Civil

Procedure 12(b)(6).25 The Court considers the parties’ arguments below.



II.    LEGAL STANDARD

       A.    Rule 12(b)(1)

       Under Rule 12(b)(1), “[a] case is properly dismissed for lack of subject

matter jurisdiction when the court lacks the statutory or constitutional




20     See id.
21     See id. at 10-11 ¶¶ 64-71.
22     See R. Doc. 1.
23     See R. Doc. 13.
24     See 13-1 at 1.
25     See id.
                                       4
    Case 2:20-cv-01461-SSV-DMD Document 25 Filed 11/05/20 Page 5 of 12




power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). In ruling on a Rule 12(b)(1)

motion to dismiss, the Court may rely on (1) the complaint alone, presuming

the allegations to be true (2) the complaint supplemented by undisputed

facts; or (3) the complaint supplemented by undisputed facts and the Court’s

resolution of disputed facts. Den Norske Stats Ojeselskap As v. HeereMac

Vof, 241 F.3d 420, 424 (5th Cir. 2001); see also Barrera-Montenegro v.

United States, 74 F.3d 657, 659 (5th Cir. 1996).          The party asserting

jurisdiction bears the burden of establishing that the district court possesses

jurisdiction. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

      B.    Rule 12(b)(6)

      To survive a Rule 12(b)(6) motion to dismiss, plaintiff must plead

enough facts to “state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 547 (2007)). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. The Court

must accept all well-pleaded facts as true and must draw all reasonable

inferences in favor of the plaintiff. Lormand v. U.S. Unwired, Inc., 565 F.3d




                                       5
    Case 2:20-cv-01461-SSV-DMD Document 25 Filed 11/05/20 Page 6 of 12




228, 239, 244 (5th Cir. 2009). But the Court is not bound to accept as true

legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.

      On a Rule 12(b)(6) motion, the Court must limit its review to the

contents of the pleadings, including attachments. Brand Coupon Network,

L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014). The Court

may also consider documents attached to a motion to dismiss or an

opposition to that motion when the documents are referred to in the

pleadings and are central to a plaintiff's claims. Id. “In addition to facts

alleged in the pleadings, however, the district court ‘may also consider

matters of which [it] may take judicial notice.’” Hall v. Hodgkins, 305 F.

App'x 224, 227 (5th Cir. 2008) (citing Lovelace v. Software Spectrum, Inc.,

78 F.3d 1015, 1017-18 (5th Cir. 1996)).



III. DISCUSSION

      A.    Judicial Notice

      A court may take judicial notice of adjudicative facts that are not

subject to reasonable dispute, either because they are (1) generally known

within the territorial jurisdiction of the trial court or (2) capable of accurate

and ready determination by resort to sources whose accuracy cannot

reasonably be questioned. Fed. R. Evid. 201(b). Conversion of the motion-


                                       6
     Case 2:20-cv-01461-SSV-DMD Document 25 Filed 11/05/20 Page 7 of 12




to-dismiss into a motion for summary judgment is not required when the

Court takes judicial notice under Federal Rules of Evidence 201(b). See 5C

Wright & Miller, Fed. Prac. & Proc. Civ. § 1366 (3d ed.) (noting that matters

of which a court can take judicial notice are not considered “matters outside

the pleadings” and do not require conversion of a motion to dismiss into a

motion for summary judgment); see also Gen. Retail Servs., Inc. v. Wireless

Toyz Franchise, LLC, 255 F. App’x 775, 785 (5th Cir. 2007) (quoting Wright

& Miller with approval); Bethea v. St. Pau. Guardian Ins., 2003 WL 292302

(E.D. La. 2003) (“Though the Court may not look beyond the pleadings [in

deciding a 12(b)(6) motion], the [C]ourt may take into account matters of

public record.”).

      The Court takes judicial notice of the City’s consent decree with the

EPA, which the City has attached to its motion to dismiss. Group Against

Smog and Pollution, Inc. v. Shenango Inc., 810 F.3d 116, 127 (3d Cir. 2016)

(taking judicial notice of a consent decree and noting that consent decrees

are “public records as they are court decisions and final judgments”). The

Court also takes judicial notice of the EPA’s “Fourth Five-Year Report”

pertaining to the ASL site, which is also attached to the City’s motion to

dismiss. 26 See Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011)


26    See R. Doc. 13-3.
                                     7
     Case 2:20-cv-01461-SSV-DMD Document 25 Filed 11/05/20 Page 8 of 12




(affirming district court’s decision to take judicial notice of publicly-available

documents and transcripts produced by the FDA).

      B.    Subject Matter Jurisdiction

      When a Rule 12(b)(1) motion is filed in conjunction with other Rule 12

motions, subject matter jurisdiction must be decided first because “the court

must find jurisdiction before determining the validity of a claim.” Moran v.

Kingdom of Saudi Arabia, 27 F.3d 169, 172 (5th Cir. 1994). Accordingly, the

Court turns first to its subject matter jurisdiction.

      The City argues that the Court lacks statutory authority to adjudicate

this lawsuit.27 The City points to several provisions in RCRA that bar suit

under the citizen-suit provision:

      (b) No action may be commenced under [the citizen suit
      provision] of this section if the [EPA] Administrator, in order to
      restrain or abate acts or conditions which may have contributed
      or are contributing to the activities which may present the alleged
      endangerment . . .

      (i) has commenced and is diligently prosecuting an action under
      section 6973 of this title or under section 106 of the
      Comprehensive Environmental Response, Compensation and
      Liability Act of 1980;

      (ii) is actually engaging in a removal action under section 104 of
      the Comprehensive Environmental Response, Compensation
      and Liability Act of 1980; or




27    See R. Doc. 13-1 at 10-11; R. Doc. 18-1 at 4.
                                      8
    Case 2:20-cv-01461-SSV-DMD Document 25 Filed 11/05/20 Page 9 of 12




      (iv) has obtained a court order (including a consent decree) . . .
      pursuant to which a responsible party is diligently conducting a
      removal action, Remedial Investigation and Feasibility Study
      (RIFS), or proceeding with a remedial action.

42 U.S.C. § 6972(B) (emphases added). The City argues that the above

provisions are jurisdictional, meaning that if the Court finds plaintiff’s suit

statutorily barred under one of them, it must dismiss for lack of subject-

matter jurisdiction.

      But the City’s argument is unavailing. The U.S. Supreme Court has

made clear that “[w]hen Congress does not rank a statutory limitation on

coverage as jurisdictional, courts should treat the restriction as

nonjurisdictional in character.” Arbaugh v. Y&H Corp., 546 U.S. 500, 516

(2006); see also Louisiana Envtl. Action Network v. City of Baton Rouge,

677 F.3d 737, 749 (5th Cir. 2012) (“Absent such a clear statement from

Congress, we hold that the ‘diligent prosecution’ bar is a nonjurisdictional

limitation on citizen suits.”).

      Moreover, the Fifth Circuit has already clarified that the first of the

above subsections—the “diligent prosecution” provision—is “a statutory

defense, arising from RCRA itself” and that it “is not jurisdictional.” See Cox

v. City of Dallas, 256 F.3d 281, 303 n.40 (5th Cir. 2001) (citing 42 U.S.C. §

6972(B). And the Seventh Circuit has explicitly held that the statutory bars

in RCRA are not jurisdictional. Adkins v. VIM Recycling, Inc., 644 F.3d 483,

                                      9
    Case 2:20-cv-01461-SSV-DMD Document 25 Filed 11/05/20 Page 10 of 12




491 (7th Cir. 2011) (writing that it was “incorrect” for the district court to

treat RCRA’s statutory bars as “a question of subject matter jurisdiction”).

In Adkins, the Seventh Circuit reasoned that “RCRA’s limits on citizen suits

appear in separate provisions that do not ‘speak in jurisdictional terms or

refer in any way to the jurisdiction of the district courts.’” Id. at 492 (quoting

Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 394 (1982)). Based on this

authority, the Court finds that it has subject matter jurisdiction over this

matter, and it proceeds to consider the parties’ arguments under Federal

Rule of Civil Procedure 12(b)(6).

      C.    Failure to State a Claim

      Plaintiff’s suit is barred under 42 U.S.C. § 6972. Under § 6972, “[n]o

action may be commenced” under RCRA’s citizen-suit provision if the EPA

“has obtained a court order (including a consent decree) . . . pursuant to

which a responsible party is diligently conducting a removal action . . . .” Id.

(emphasis added). The relevant statute defines “removal” as “the taking of

such . . . actions as may be necessary to prevent, minimize, or mitigate

damage to the public health or welfare or to the environment.” 42 U.S.C.

§ 9601 (23) (cross-referenced by 42 U.S.C. § 6972).

      The consent decree requires the City to perform removal actions on an

ongoing basis. In the consent decree, the Court notes that “contaminants


                                       10
     Case 2:20-cv-01461-SSV-DMD Document 25 Filed 11/05/20 Page 11 of 12




have been left in place beneath the geotextile mat” under Gordon Plaza. 28 It

also notes that the soil cap and geotextile mat “could be breached or

degraded . . . by the failure to maintain the vegetative cover over the soil

cap.”29 As a result, the consent decree provides that “proper operation and

maintenance practices and institutional controls are required to maintain

the integrity of the cap.”30 It orders the City to implement “[w]ork,” i.e.,

satisfy specified “compliance requirements,” 31 to “maintain the [soil] cap and

provide for appropriate restrictions on the use and excavation of the

property.”32 As to Gordon Plaza, the consent decree requires the City to “use

its available authorities to (a) require that landowners mow and otherwise

maintain the grass vegetation on their properties, or (b) undertake the

necessary maintenance directly.” 33 Additionally, the City must “maintain

and repair the security fence,” 34 and “mow vegetation at least twice per year,

and otherwise maintain . . . a stable vegetative cover” on property adjacent

to Gordon Plaza. 35


28    See R. Doc. 13-2 at 5.
29    See id.
30    See id. at 5.
31    The consent decree defines the term “Work” as “the compliance
requirements set forth in Section V of the Decree.” Id. at 8-9.
32    See id.
33    See id. at 10.
34    See id. at 8 ¶ 5(a).
35    See id.
                                     11
      Case 2:20-cv-01461-SSV-DMD Document 25 Filed 11/05/20 Page 12 of 12




       Plaintiff does not allege that the City fails to abide by the consent

decree.      Instead, plaintiff argues that the consent decree requires

maintenance-type actions that are not removal actions. But this distinction

plaintiff draws—without citation to authority—has no basis in the statute,

which defines “removal” actions as those that “prevent, minimize, or mitigate

damage to the public health” or “environment.” 42 U.S.C. § 9601 (23). As

recently as 2018, the EPA stated that the actions the City has taken, and

continues to take under the consent decree, are “protective of human health

and the environment” and that those actions will “continue to be protective”

into the future. 36 In sum, plaintiff fails to plausibly allege that the City’s

continued actions under the consent decree are not “removal actions.”

Accordingly, § 6972 bars this suit.



IV.    CONCLUSION

       For the foregoing reasons, the City’s motion is GRANTED.


          New Orleans, Louisiana, this _____
                                        5th day of November, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE


36     See R. Doc. 13-3 at 3.
                                      12
